COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00104-CV


KENNETH P. GROSS AND BETSY                                       APPELLANTS
L. GROSS

                                       V.

FIRST TEXOMA NATIONAL BANK                                          APPELLEE


                                    ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

             MEMORANDUM OPINION 1 AND JUDGMENT
                      ON REHEARING

                                    ----------

      We have considered appellants’ “Motion for Rehearing & Motion to Vacate

Judgment & Dismiss Appeal.” It is the court’s opinion that the motion to dismiss

should be granted. It is therefore ORDERED that the opinion and judgment of




      1
      See Tex. R. App. P. 47.4.
July 11, 2013 are withdrawn and the appeal is dismissed. See Tex. R. App. P.

42.1(a)(1), 43.2(f). The motion for rehearing is denied as moot.

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).



                                                    PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and GARDNER, JJ.

DELIVERED: August 15, 2013




                                        2